
	

113 HR 1258 IH: Strengthen and Unite Communities with Civics Education and English Development Act of 2013
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1258
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2013
			Mr. Honda (for
			 himself, Ms. Bordallo,
			 Mr. Ellison,
			 Ms. Lee of California,
			 Mr. Sires,
			 Mr. Vargas,
			 Mr. Hastings of Florida,
			 Mr. Lowenthal, and
			 Mr. Sablan) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To strengthen communities through English literacy and
		  civics education for new Americans, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Strengthen and Unite Communities with Civics Education and
			 English Development Act of 2013.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Title I—Expanding English literacy, U.S. history, and civics
				education
					Sec. 101. Increased investment in English literacy, U.S.
				history, and civics education under the Adult Education and Family Literacy
				Act.
					Sec. 102. Definitions of English language learner.
					Sec. 103. Research in adult education.
					Title II—Supporting English language acquisition and adult
				education in the workforce
					Sec. 201. Presidential award for business leadership in
				promoting United States citizenship.
					Title III—Building stronger communities
					Sec. 301. Office of Citizenship and Immigrant
				Integration.
					Sec. 302. Grants to States.
					Sec. 303. Authorized activities.
					Sec. 304. Reporting and evaluation.
					Sec. 305. New citizens award program.
					Sec. 306. Rule of construction.
					Sec. 307. Authorization of appropriations.
				
			2.PurposesThe purposes of this Act are—
			(1)to meet the
			 growing need for English literacy, U.S. history, and civics education programs
			 for new Americans in the United States; and
			(2)to encourage
			 proactive policies to introduce new Americans into the Nation in order to
			 maximize the benefits provided to these individuals and to the
			 community.
			IExpanding English
			 literacy, U.S. history, and civics education
			101.Increased
			 investment in English literacy, U.S. history, and civics education under the
			 Adult Education and Family Literacy Act
				(a)Integrated
			 english literacy and civics education programSection 203 of the
			 Adult Education and Family Literacy Act (20 U.S.C. 9202) is amended—
					(1)by redesignating
			 paragraphs (12) through (18) as paragraphs (13) through (19), respectively;
			 and
					(2)by inserting after
			 paragraph (11), the following:
						
							(12)Integrated
				english literacy, U.S. history, and civics education programThe
				term integrated English literacy, U.S. history, and civics education
				program means a program of instruction designed to help an English
				language learner achieve competence in English through contextualized
				instruction on the rights and responsibilities of citizenship, naturalization
				procedures, civic participation, and United States history and government to
				help such learner acquire the skills and knowledge to become an active and
				informed parent, worker, and community
				member.
							.
					(b)State leadership
			 activitiesSection 223(a) of the Adult Education and Family
			 Literacy Act (20 U.S.C. 9223(a)) is amended by inserting after paragraph (11)
			 the following:
					
						(12)Technical
				assistance for grant applications of faith- and community-based
				organizations.
						.
				(c)National
			 institute for literacySection 242(c)(1) of the Adult Education
			 and Family Literacy Act (20 U.S.C. 9252(c)(1)) is amended—
					(1)by redesignating
			 subparagraphs (G), (H), and (I), as subparagraphs (I), (J), and (K),
			 respectively; and
					(2)by inserting after
			 subparagraph (F) the following:
						
							(G)to coordinate and
				share information with national organizations and associations that are
				interested in integrated English literacy, U.S. history, and civics education
				programs;
							(H)to study the
				effectiveness of distance learning or self-study programs in assisting the
				English language learner population achieve competence in
				English;
							.
					(d)ReportSection
			 242(k) of the Adult Education and Family Literacy Act (20 U.S.C. 9252(k)) is
			 amended—
					(1)in paragraph (2),
			 by striking and after the semicolon;
					(2)by redesignating
			 paragraph (3) as paragraph (4); and
					(3)by inserting after
			 paragraph (2) the following:
						
							(3)a separate
				analysis of—
								(A)national and State
				adult English instruction needs;
								(B)data on the
				composition of recent immigration flows and immigration settlement patterns
				across the United States; and
								(C)estimated
				instructional needs based on the English ability and educational attainment of
				English language learners under recent migration patterns;
				and
								.
					(e)National
			 leadership activitiesSection 243 of the Adult Education and
			 Family Literacy Act (20 U.S.C. 9253) is amended—
					(1)in paragraph
			 (1)—
						(A)in subparagraph
			 (A), by inserting and integrated English literacy, U.S. history, and
			 civics education programs before the semicolon at the end; and
						(B)in subparagraph
			 (B), by inserting and integrated English literacy, U.S. history, and
			 civics education programs before , based on scientific
			 evidence; and
						(2)in paragraph
			 (2)—
						(A)in subparagraph
			 (B), by inserting and integrated English literacy, U.S. history, and
			 civics education programs before the semicolon at the end;
						(B)in subparagraph
			 (D)(ii), by inserting integrated English literacy, U.S. history, and
			 civics education programs, before and workplace literacy
			 programs; and
						(C)in subparagraph
			 (E)—
							(i)in
			 clause (i), by inserting and integrated English literacy, U.S. history,
			 and civics education programs before the semicolon at the end;
							(ii)in
			 clause (iii), by striking and after the semicolon;
							(iii)in
			 clause (iv)—
								(I)by striking
			 section 231 and inserting sections 231 and 244;
			 and
								(II)by inserting
			 and after the semicolon; and
								(iv)by
			 adding at the end the following:
								
									(v)the extent to
				which integrated English literacy, U.S. history, and civics education programs
				carried out under section 244 lead participants in such programs to increase
				their civic participation and, if applicable, lead such participants to become
				United States
				citizens;
									.
							(f)Integrated
			 English literacy, U.S. history, and civics educationChapter 4 of
			 subtitle A of the Adult Education and Family Literacy Act (20 U.S.C. 9251 et
			 seq.) is amended by adding at the end the following:
					
						244.Integrated
				English literacy, U.S. history, and civics education programs
							(a)Program
				authorizedFrom funds appropriated to carry out this section, the
				Secretary shall award grants to States, from allocations under subsection (b),
				for integrated English literacy, U.S. history, and civics education
				programs.
							(b)Allocations
								(1)In
				generalSubject to paragraph (2), from the amount appropriated
				under subsection (c) for a fiscal year, the Secretary shall allocate—
									(A)65 percent of such
				amount to States on the basis of a State's need for integrated English, U.S.
				history, and civics education programs, as determined by calculating each
				State's share of a 10-year average of the data compiled by the Office of
				Immigration Statistics of the Department of Homeland Security, for immigrants
				admitted for lawful permanent residence for the 10 most recent years;
				and
									(B)35 percent of such
				amount to the States on the basis of whether the State experienced growth, as
				measured by the average of the 3 most recent years for which data compiled by
				the Office of Immigration Statistics of the Department of Homeland Security are
				available, for immigrants admitted for lawful permanent residence.
									(2)MinimumNo
				State shall receive an allocation under paragraph (1) in an amount that is less
				than $60,000.
								(c)DefinitionThe term State means each of
				the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, Guam,
				the Commonwealth of the Northern Mariana Islands, American Samoa, and the
				United States Virgin Islands.
							(d)Authorization of
				appropriationFor the purpose of carrying out this section, there
				are authorized to be appropriated $200,000,000 for fiscal year 2014,
				$250,000,000 for fiscal year 2015, and $300,000,000 for fiscal year
				2017.
							.
				102.Definitions of
			 English language learner
				(a)Adult education
			 and family literacy ActThe Adult Education and Family Literacy
			 Act (20 U.S.C. 9201 et seq.) is amended—
					(1)in section 203(6)
			 (20 U.S.C. 9202(6)), by striking individuals of limited English
			 proficiency and inserting English language
			 learners;
					(2)in section 203 (20
			 U.S.C. 9202)—
						(A)in paragraph
			 (10)—
							(i)in
			 the paragraph heading, by striking Individual of limited english proficiency
			 and inserting English
			 language learner; and
							(ii)in
			 the matter preceding subparagraph (A), by striking individual of limited
			 English proficiency and inserting English language
			 learner; and
							(B)by redesignating
			 paragraphs (6), (7), (8), (9), and (10), as paragraphs (7), (8), (9), (10), and
			 (6), respectively;
						(3)in section
			 224(b)(10)(D) (20 U.S.C. 9224(b)(10)(D)), by striking individuals with
			 limited English proficiency and inserting English language
			 learners; and
					(4)in section
			 243(2)(D)(ii) (20 U.S.C. 9253(2)(D)(ii)), by striking individuals with
			 limited English proficiency who are adults and inserting adult
			 English language learners.
					(b)Elementary and
			 secondary education Act of 1965
					(1)AmendmentSection
			 9101(25) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801(25)) is amended by striking the matter preceding subparagraph (A) and
			 inserting the following:
						
							(25)English
				language learnerThe term English language learner
				means an
				individual—
							.
					(2)ReferencesAny
			 reference in the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301
			 et seq.) to an individual who is limited English proficient shall be construed
			 to refer to an English language learner.
					103.Research in
			 adult education
				(a)In
			 generalSection 133(c)(2)(A) of the Education Sciences Reform Act
			 of 2002 (20 U.S.C. 9533(c)(2)(A)) is amended by inserting education
			 and before literacy.
				(b)National
			 research and development center
					(1)In
			 generalThe Secretary of Education shall direct the Commissioner
			 for Education Research of the National Center for Education Research
			 established pursuant to section 131 of the Education Sciences Reform Act of
			 2002 (20 U.S.C. 9531) to establish a national research and development center
			 for adult education and literacy as described in section 133(c)(2)(A) of such
			 Act (20 U.S.C. 9533(c)(2)(A)) (as amended by subsection (a)).
					(2)Provision for
			 expansion of researchIf, as of the date of enactment of this
			 Act, the Commissioner has established a center for adult literacy in accordance
			 with section 133(c)(2)(A) of the Education Sciences Reform Act of 2002, the
			 Commissioner shall expand the topic of research of such center to include adult
			 education, in accordance with the amendment made by subsection (a).
					IISupporting
			 English language acquisition and adult education in the workforce
			201.Presidential
			 award for business leadership in promoting United States citizenship
				(a)EstablishmentThere
			 is established the Presidential Award for Business Leadership in Promoting
			 United States Citizenship (referred to in this section as the
			 Presidential Citizenship Award), which shall be awarded to
			 companies and other organizations that make extraordinary efforts in assisting
			 their employees and members to learn English and increase their understanding
			 of United States history and civics.
				(b)Selection and
			 presentation of award
					(1)SelectionThe
			 President shall periodically award the Presidential Citizenship Award to large
			 and small companies and other organizations described in subsection (a) after
			 reviewing recommendations to the President with respect to such award by the
			 Secretary of Homeland Security and the Secretary of Commerce.
					(2)PresentationThe
			 presentation of the Presidential Citizenship Award shall be made by the
			 President, or a designee of the President, in conjunction with an appropriate
			 ceremony.
					IIIBuilding
			 stronger communities
			301.Office of
			 Citizenship and Immigrant Integration
				(a)Renaming of the
			 office of citizenship and immigrant integration
					(1)In
			 generalThe Office of Citizenship within United States
			 Citizenship and Immigration Services of the Department of Homeland Security
			 shall be renamed the Office of Citizenship and Immigrant
			 Integration.
					(2)Conforming
			 amendmentSection 451(f) of the Homeland Security Act of 2002 (6
			 U.S.C. 271(f)) is amended—
						(A)in the subsection
			 heading, by striking Citizenship. and inserting
			 Citizenship and Immigrant
			 Integration.;
						(B)in paragraph (1),
			 by inserting and Immigrant Integration after Office of
			 Citizenship; and
						(C)in paragraph (2),
			 by inserting and Immigrant Integration after Office of
			 Citizenship.
						(3)ReferencesAny
			 reference in a law, regulation, document, paper, or other record of the United
			 States to the Office of Citizenship within United States Citizenship and
			 Immigration Services of the Department of Homeland Security shall be deemed to
			 be a reference to the Office of Citizenship and Immigrant
			 Integration.
					(b)FunctionsSection
			 451(f)(2) of the Homeland Security Act of 2002 (6 U.S.C. 271(f)(2)), as amended
			 by subsection (a)(2)(C), is further amended by striking for
			 promoting and all that follows through the period and inserting
			 “for—
					
						(A)establishing
				national goals for introducing new Americans into the United States and
				measuring the degree to which such goals are met;
						(B)assessing and
				coordinating Federal policies, regulations, task forces, and commissions
				related to introducing immigrants into the United States;
						(C)continuing with
				the efforts of the Task Force on New Americans established under Executive
				Order No. 13404 to facilitate a dialogue among Federal agencies, make
				recommendations to the President of the United States, and follow through with
				initiatives administered by the Task Force under the authority of such
				Executive order;
						(D)serving as a
				liaison and intermediary with State and local governments and other entities to
				assist in establishing local goals, task forces, and councils to assist in
				introducing immigrants to the United States;
						(E)coordinating with
				other Federal agencies to provide information to State and local governments on
				the demand for English acquisition programs and best practices in place on the
				Federal and State level for aliens who have recently arrived in the United
				States;
						(F)assisting States
				in coordinating activities with the grant program carried out under title III
				of the Strengthen and Unite Communities with
				Civics Education and English Development Act of 2013; and
						(G)promoting
				instruction and training on citizenship responsibilities for aliens interested
				in becoming naturalized citizens of the United States, including the
				development of educational materials for such
				aliens.
						.
				(c)DonationsSection
			 451(f) of the Homeland Security Act of 2002 (6 U.S.C. 271(f)), as amended by
			 this section, is further amended by adding at the end the following:
					
						(3)Donations
							(A)Acceptance of
				donationsThe Chief of the
				Office of Citizenship and Immigrant Integration may accept monetary and in-kind
				donations to support the activities described in paragraph (2).
							(B)Dedication of
				fundsNotwithstanding any other provision of law—
								(i)any funds donated to the Office of
				Citizenship and Immigrant Integration to support the activities described in
				paragraph (2) shall be deposited entirely into an account established for such
				purpose;
								(ii)the funds
				contained in such account shall be used solely to support such activities;
				and
								(iii)funds that were
				not donated for the exclusive purpose of supporting such activities may not be
				deposited into such
				account.
								.
				(d)Report to
			 CongressThe Chief of the
			 Office of Citizenship and Immigrant Integration shall submit a biennial report
			 to the authorizing Committees in Congress that describes the activities of the
			 office.
				302.Grants to
			 States
				(a)Authority To
			 provide grantsSubject to
			 subsections (c) and (d), the Chief of the Office of Citizenship and Immigrant
			 Integration is authorized to provide competitive grants to States to form State
			 New American Councils as described in subsection (b) to carry out activities
			 described in section 303.
				(b)State new
			 American councilsA State New American Council shall consist of
			 not less than 15 and not more than 19 individuals from the State and shall
			 include, to the extent practicable, representatives from the following
			 sectors:
					(1)Business.
					(2)Faith-based
			 organizations.
					(3)Civic
			 organizations.
					(4)Philanthropic
			 leaders.
					(5)Nonprofit
			 organizations, including those with experience working with immigrant
			 communities.
					(6)Representatives
			 from key education stakeholders, such as State educational agencies, local
			 educational agencies, community colleges, teachers, or organizations
			 representing teachers and other employees.
					(7)Representatives of
			 State adult education offices.
					(8)Representatives of
			 State or local public libraries.
					(9)Representatives of
			 statewide or local government officials.
					(c)Waiver of
			 requirement
					(1)Authority to
			 grantThe Chief of the Office
			 of Citizenship and Immigrant Integration may award a grant under subsection (a)
			 to a State without requiring the State to form a State New American Council if
			 the Chief determines that the State is carrying out similar statewide
			 initiatives to introduce immigrants into the State and into the United
			 States.
					(2)GuidelinesThe
			 Chief shall establish guidelines for awarding grants to States described in
			 paragraph (1).
					(d)Grants to local
			 governmentsThe Chief of the
			 Office of Citizenship and Immigrant Integration may provide a grant under
			 subsection (a) to a local government at the discretion of the Chief.
				(e)ApplicationTo be eligible to receive a grant under
			 this section, an applicant shall submit an application to the Chief of the
			 Office of Citizenship and Immigrant Integration at such time, in such manner,
			 and containing such information as the Chief may reasonably require. Such
			 application shall include—
					(1)if the applicant
			 is a State seeking to form a State New American Council, an assurance that such
			 State New American Council will meet the requirements of subsection (b);
					(2)the number of
			 immigrants in the State in which the applicant is located;
					(3)a
			 description of the challenges in introducing new Americans in the State and
			 local community; and
					(4)any other
			 information that the Chief may reasonably require.
					(f)DurationA
			 grant awarded under subsection (a) shall be for a period of 5 years.
				(g)PriorityPriority
			 shall be given to grant applications that—
					(1)use matching
			 funds, from non-Federal sources, which may include in-kind contributions;
			 and
					(2)demonstrate
			 collaboration with private entities to achieve the goals of their comprehensive
			 plan.
					(h)Additional
			 considerationAdditional consideration shall be given to grant
			 applications submitted by States with a large increase in the population of
			 immigrants over the previous 10 years relative to past migration patterns,
			 based on data compiled by the Office of Immigration Statistics of the
			 Department of Homeland Security.
				(i)Grant
			 amountThe amount of a grant awarded under subsection (a) shall
			 be not less than $500,000 and not more than $5,000,000 for each fiscal
			 year.
				(j)Reservations
					(1)NationalThe Chief of the Office of Citizenship and
			 Immigrant Integration shall reserve not more than 1 percent of the amount
			 appropriated to carry out this section for such Office, including the
			 evaluation of funds distributed.
					(2)StatesA
			 State awarded a grant under subsection (a) may reserve not more than 10 percent
			 of such grant amount for the creation and operation of the State New American
			 Council.
					303.Authorized
			 activities
				(a)Mandatory
			 activitiesA grant awarded under section 302(a) shall be
			 used—
					(1)to develop,
			 implement, expand, or enhance a comprehensive plan to introduce new immigrants
			 into the State, including the increase in English literacy, U.S. history, and
			 civics education;
					(2)to provide
			 subgrants to local communities as described in subsection (c);
					(3)if the grant is
			 awarded to a State to form a State New American Council, to convene meetings of
			 the State New American Council not less frequently than once each
			 quarter;
					(4)to disseminate best practices and other
			 information compiled by the Office of Citizenship and Immigrant Integration
			 that pertains to effective programs for English acquisition and civics
			 education; and
					(5)to convene public
			 hearings not less frequently than once each year to report on the activities
			 carried out by such grant.
					(b)Permissible
			 activitiesA grant awarded under section 302(a) may be
			 used—
					(1)to solicit and
			 disseminate solutions and remedies to the challenges of introducing new
			 Americans in the State or municipality in which the grant is awarded;
					(2)to provide
			 technical assistance, training, or coordination for State or local agencies to
			 improve programs to introduce new Americans into the United States, such as
			 English literacy, U.S. history, and civics education;
					(3)to review and
			 develop strategies to expand distance learning as a method of instruction for
			 English literacy, U.S. history, and civics education and available
			 technological programs that may supplement or supplant quality classroom
			 instruction;
					(4)to coordinate with
			 entities of other States engaged in activities under this title or other
			 activities to introduce new Americans into the State or community; and
					(5)to develop
			 materials focused on preparation for the naturalization test, engage in
			 outreach and educational activities on the naturalization process, and provide
			 assistance to immigrants with the naturalization application, where
			 appropriate.
					(c)Subgrants to
			 local communities
					(1)Requirement to
			 awardA grant under section 302(a) shall be used to award
			 subgrants to entities of local governments to assist communities with local
			 efforts to introduce new Americans into the community.
					(2)Authorized
			 activitiesSubgrants shall be awarded under paragraph (1) to
			 entities of local governments for use to carry out activities in accordance
			 with—
						(A)a comprehensive
			 plan described in subsection (a)(1); and
						(B)any guidance provided by the Chief of the
			 Office of Citizenship and Immigrant Integration.
						(3)Subgrant
			 amountThe amount of a subgrant awarded under this subsection
			 shall be not less than $100,000 and not more than $600,000 for a fiscal
			 year.
					304.Reporting and
			 evaluation
				(a)Reporting
			 requirement
					(1)In
			 generalEach entity awarded a
			 grant under section 302(a) shall submit a report annually to the Office of
			 Citizenship and Immigrant Integration that—
						(A)describes the
			 activities of the State New American Council and subgrant recipients and how
			 these activities meet the goals of—
							(i)the Chief of the Office of Citizenship and
			 Immigrant Integration; and
							(ii)the
			 comprehensive plan described in section 303(a)(1); and
							(B)describes the
			 geographic areas being served, the number of immigrants in such areas, and the
			 primary languages spoken there.
						(2)Other
			 requirementsThe Chief of the
			 Office of Citizenship and Immigrant Integration may set out other requirements
			 as the Chief sees fit in order to—
						(A)impose
			 accountability; and
						(B)measure the
			 outcomes of the activities carried out with grants awarded under section
			 302(a).
						(b)Annual
			 evaluationThe Chief of the
			 Office of Citizenship and Immigrant Integration shall conduct an annual
			 evaluation of the grant program established under this title and use such
			 evaluation—
					(1)to improve the
			 effectiveness of programs carried out by the Chief;
					(2)to assess future
			 needs of immigrants and of State and local governments related to
			 immigrants;
					(3)to determine the
			 effectiveness of such grant program; and
					(4)to ensure that the
			 grantees and subgrantees are acting within the scope and purpose of this
			 title.
					305.New citizens
			 award program
				(a)EstablishmentThere
			 is established a new citizens award program to recognize citizens who—
					(1)have made an
			 outstanding contribution to the United States; and
					(2)are naturalized
			 during the 10-year period ending on the date of such recognition.
					(b)Presentation
			 authorized
					(1)In
			 generalThe President is authorized to present a medal, in
			 recognition of outstanding contributions to the United States, to citizens
			 described in subsection (a).
					(2)Maximum number
			 of awardsNot more than 10 citizens may receive a medal under
			 this section in any calendar year.
					306.DefinitionFor purposes of this title, the term
			 State means each of the 50 States, the District of Columbia, the
			 Commonwealth of Puerto Rico, Guam, the Commonwealth of the Northern Mariana
			 Islands, American Samoa, and the United States Virgin Islands.
			307.Rule of
			 constructionNothing in this
			 title shall be construed to limit the authority of the Secretary of Homeland
			 Security, acting through the Director of United States Citizenship and
			 Immigration Services or such other officials of the Department of Homeland
			 Security as the Secretary of Homeland Security may direct, to manage, direct,
			 and control the activities of the Chief of the Office of Citizenship and
			 Immigrant Integration.
			308.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this title $100,000,000 for each of
			 the fiscal years 2014 through 2019.
			
